Case 9:18-cv-80752-RS Document 85 Entered on FLSD Docket 10/10/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-80752-CIV-SMITH
BRIAN ELFUS,
Plaintiff,
VS.
IMPACT SPORTS BASKETBALL, LLC, ET AL.,

Defendants.
/

 

ORDER OF FINAL DISMISSAL OF DEFENDANT J&J SPORTS AGENCY MM LLC

THIS MATTER is before the Court on the parties’ Stipulation of Dismissal with Prejudice [DE
84] of Defendant J&J Sports Agency MM LLC. Accordingly, it is

ORDERED that:

1. All claims between Plaintiff and Defendant J&J Sports Agency MM LLC are DISMISSED
with prejudice.

2. Defendant J&J Sports Agency MM LLC is DISMISSED with prejudice.

DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of October, 2019.

VIO

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

 

cc: All counsel of record
